 
 
I 
108th CONGRESS
2d Session
H. R. 5067 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2004 
Mr. Shays introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4 of the United States Code to prohibit the double taxation of telecommuters and others who work at home. 
 
 
1.Short titleThis Act may be cited as the Telecommuter Tax Fairness Act of 2004.
2.Prohibition on double taxation of telecommuters
(a)In generalChapter 4 of title 4, United States Code, is amended by adding at the end the following new section:

127.Prohibition on double taxation of telecommuters and others who work at home
(a)Physical presence required
(1)In generalIn applying its income tax laws to the salary of a nonresident individual, a State may only deem such nonresident individual to be present in or working in such State for any period of time if such nonresident individual is physically present in such State for such period and such State may not impose nonresident income taxes on such salary with respect to any period of time when such nonresident individual is physically present in another State.
(2)Determination of physical presenceFor purposes of determining physical presence, no State may deem a nonresident individual to be present in or working in such State on the grounds that such nonresident individual is present at or working at home for the nonresident individual’s convenience.
(b)DefinitionsAs used in this section—
(1)StateThe term State includes any political subdivision of a State, the District of Columbia, and the possessions of the United States.
(2)Income taxThe term income tax has the meaning given such term by section 110(c).
(3)Income tax lawsThe term income tax laws includes any statutes, regulations, administrative practices, administrative interpretations, and judicial decisions.
(4)Nonresident individualThe term nonresident individual means an individual who is not a resident of the State applying its income tax laws to such individual.
(5)SalaryThe term salary means the compensation, wages, or other remuneration earned by an individual for personal services performed as an employee or as an independent contractor.
(c)No inferenceNothing in this section shall be construed as bearing on—
(1)any tax laws other than income tax laws,
(2)the taxation of corporations, partnerships, trusts, estates, limited liability companies, or other entities, organizations, or persons other than nonresident individuals in their capacities as employees or independent contractors,
(3)the taxation of individuals in their capacities as shareholders, partners, trust and estate beneficiaries, members or managers of limited liability companies, or in any similar capacities, and
(4)the income taxation of dividends, interest, annuities, rents, royalties, or other forms of unearned income..
(b)Clerical amendmentThe table of sections of such chapter 4 is amended by adding at the end the following new item:


127. Prohibition on double taxation of telecommuters and others who work at home.
(c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. 
 
